Citation Nr: 0515371	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  03 00-106A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disability.

2. Entitlement to service connection for a right knee 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the veteran's claim for a right knee disability.  The 
claim previously had been denied in April 1957, August 2000, 
January 2001, and May 2001.

In January 2004, the Board remanded the case to the RO for 
further development.  Specifically, the Board directed the RO 
to ensure compliance with the provisions of the Veterans 
Claims Assistance Act (VCAA), and to request the veteran to 
identify relevant private and VA medical treatment sources 
for the disability at issue.  Upon completion of these 
actions, the Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC) in 
December 2004 continuing to deny the claim because new and 
material evidence had not been submitted.  Subsequently, the 
AMC returned the case to the Board for further appellate 
review.

As explained below, the Board is reopening the claim based on 
new and material evidence.  But still further development is 
needed before actually readjudicating the merits of the claim 
on a de novo basis.  So upon reopening, the claim is again 
being REMANDED to the RO via the AMC in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  In May 2001, the RO issued a rating decision denying the 
veteran's claim for service connection for a right knee 
disability, and he did not timely appeal.

2.  Some of the additional evidence received since that May 
2001 denial, however, was not previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.
CONCLUSIONS OF LAW

1.  The RO's May 2001 decision denying the veteran's claim 
for service connection for a right knee disability is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.1103 (2004).

2.  The evidence received since the May 2001 decision is new 
and material and, therefore, sufficient to reopen this claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).



As will be explained in the REMAND portion of this decision, 
additional measures must be taken in order for VA to comply 
with the VCAA, and before it can decide the merits of the 
claim.  But first, the Board must address whether there is 
sufficient evidence for the veteran to reopen his claim for 
service connection for a right knee disability.  The Board 
finds there is sufficient evidence, so there is no 
possibility of prejudicing him by issuing a decision 
reopening the claim because it reserves determining whether 
there has been compliance with the VCAA and implementing 
regulations until the additional development is completed.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran's service medical records (SMRs) are negative for 
any indication of a right knee injury.  The physical 
examination conducted prior to separation, on January 2, 
1957, noted no abnormalities with regard to his lower 
extremities.  On January 29, 1957, a claim for service 
connection for a right knee injury was received by the RO.  
The claim was signed and dated on January 11, 1957, the day 
after his separation from military service.

The report of a February 1957 VA medical examination, given 
in conjunction with the claim, indicates the veteran reported 
experiencing tenderness in his right knee along the lateral 
joint space, and the examiner's preliminary diagnosis was 
internal derangement of the right knee.  X-rays, however, 
were negative.

In April 1957, the RO denied the veteran's claim because his 
SMRs were negative for any injury to the right knee and 
because his separation physical did not indicate any relevant 
abnormality.

In May 2000, the veteran filed a petition to reopen his 
claim.  In support of his petition, he submitted an April 
2000 treatment record from Orthopedics Associates containing 
a diagnosis of early medial compartment and patellofemoral 
osteoarthritis of the right knee.

In August 2000, the RO denied the veteran's claim because new 
and material evidence had not been received since the prior 
denial in 1957 that was not timely appealed.

In September 2000, the veteran filed another petition to 
reopen his claim.  In support, he submitted letters written 
to him in 1955 while he was in the military.  Letters from 
his then girlfriend (now wife) asked him how his right knee 
was feeling, and a later letter said that she was glad his 
knee was feeling better.  A letter from his brother also 
asked about his knee.

In September 2000, the veteran submitted a statement in 
support of his claim.  He said that, at the time of his 
separation from service on January 10, 1957, he reported his 
right knee injury but was told they were discharging too many 
veterans that day, and to return the next day on January 11, 
1957.  He said that he returned the following day and got a 
complete examination of his right knee.  At that time, they 
told him he would be receiving a claim identification card.  
He enclosed a copy of the claim identification card, which 
indeed states that the date of his claim was January 11, 
1957.  He said he believed the records relating to this 
physical were lost.  Furthermore, he said he has had a right 
knee problem for many years since, but did not end up 
actually seeking treatment until his hip started hurting him.  

The veteran also submitted additional copies of the April 
2000 treatment record from Orthopedics Associates.  He 
submitted a report of a July 2000 X-ray taken at Binghamton 
General Hospital.  The X-ray revealed no acute bony 
abnormalities, and no evidence of significant sized joint 
effusion.  The articular relationships were intact.  No 
significant degenerative changes were present, but a note 
indicated very minimal degenerative changes might be present 
about the right knee.

The report of a December 2000 VA examination indicates the 
veteran claimed he injured his right knee while playing 
football in August 1957.  He stated that he returned to his 
regular duties after a couple of months.  He also reported 
that he has had knee problems ever since.  The examiner 
diagnosed a chronic sprain of the right knee and opined that 
he did not believe the veteran's current right knee 
disability was due to the injury he sustained in the service.  
The examiner based his opinion, in part, on the fact that the 
X-rays had all been negative.

In January 2001, the RO issued a rating decision continuing 
to deny the claim.

In March 2001, the veteran submitted another petition to 
reopen his claim.  In support, he submitted a letter from his 
employer stating he had known the veteran for 35 years and 
had always known him to have a problem with his right knee.

In May 2001, the RO issued another rating decision again 
denying the claim.

On August 31, 2001, the RO received another petition to 
reopen the claim.  In support thereof, the veteran submitted 
a letter from his wife indicating that he had experienced 
several knee problems through the years and had sought 
treatment from various doctors who had since retired.

VA outpatient treatment (VAOPT) records from April 2001 and 
October 2001 indicate the veteran complained of continued 
knee pain.  He reported he first injured his knee during 
military service and more recently stepped off a curb and 
twisted it.

In February 2002, the RO issued yet another rating decision 
denying the claim.  This appeal ensued.

A June 2002 report of an MRI of the veteran's knee obtained 
at a VA facility reveals several tears of the lateral and 
medial meniscus, and chondromalacia of the posterior lateral 
tibia and medial facet of the patella.

Private treatment records from Orthopedics Associates were 
submitted covering treatment from April 2000 to April 2004.  

VAOPT records from February 2000 to December 2004 were also 
submitted and indicate continued treatment for right knee 
pain.  In April 2002, a note was made that since the X-rays 
were negative, an MRI was needed.

In February 2004, original copies of the veteran's SMRs were 
submitted.

Reopening the Claim for Service Connection 
for a Right Knee Disability 

For service connection to be granted for any current 
disability, it must be shown that it was caused by a disease 
or injury incurred or aggravated during service.
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Here, as mentioned, the veteran's claim for service 
connection for a right knee disability was denied by the RO 
in May 2001.  He did not appeal that decision.  Thus, it 
became final and binding on him based on the evidence then of 
record.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1103 (2004).  Furthermore, this, in turn, means 
there must be new and material evidence since that decision 
to reopen this claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108 (West 2002), 38 
C.F.R. § 3.156 (2004); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Board observes that, in the RO's February 2002 decision 
at issue, it did not preliminarily address whether new and 
material evidence had been submitted to reopen the claim - 
but rather, simply addressed the merits of the claim at the 
outset.  The Board, however, must determine whether new and 
material evidence has been received since the RO's May 2001 
decision before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  First, VA must determine whether new 
and material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, VA may 
proceed to evaluate the merits of the claim after ensuring 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
However, since the well-grounded requirement has been totally 
eliminated by the VCAA, the Board need only consider whether 
new and material evidence has been submitted to reopen the 
claim and, if so, the Board then may proceed directly to 
adjudicate the claim on the full merits if VA has fully 
complied with all notification and assistance to the veteran 
that is mandated by the VCAA so that he is not prejudiced.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993);  see also 
Fossie v. West, 12 Vet. App. 1 (1998).  

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
most recent petition to reopen his claim was received on 
August 31, 2001, so a few days after this cutoff date.  
Therefore, the amended version of 38 C.F.R. §3.156(a), 
providing a new definition of new and material evidence, 
applies to his current appeal.

According to the amended version of 38 C.F.R. § 3.156(a), new 
evidence means evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  When 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  



In May 2001, the RO denied the veteran's claim because the 
evidence then of record did not establish a link between his 
current right knee disability and his service in the 
military.  The only medical evidence on record relating to 
such a link was the December 2000 VA examiner's opinion, and 
it concluded no such relationship existed.  This opinion, 
however, was based largely on the fact that the veteran's X-
rays had been negative and failed to show any significant 
degenerative changes.

Evidence received since the RO's May 2001 decision, however, 
includes a June 2002 MRI confirming the veteran has meniscus 
tears and chondromalacia in his right knee.  This is the 
first evidence of record providing objective clinical 
confirmation of his current disability.  So this evidence is 
both new and material to his case and, therefore, sufficient 
to reopen his claim.  See, e.g., Hickson v. West, 11 Vet. 
App. 374, 378 (1998).


ORDER

The veteran's petition to reopen his claim for service 
connection for a right knee disability is granted, subject to 
the further development of the claim directed in the remand 
below.


REMAND

At the outset, the Board notes that the veteran has provided 
credible statements regarding the alleged injury to his right 
knee in service.  The letters from his wife and brother 
referencing this injury further support its occurrence.

The veteran believes, and it does seem apparent, that some of 
his SMRs are missing.  Of note, he said that he was examined 
the day after he separated from military service specifically 
because he complained about continued pain in his right knee.  
In support of this, he provided a copy of the Claim No. 
Identification Card (VA Form VB 3-39), which noted a date of 
claim of January 11, 1957, the day after he was discharged.  

When a veteran's SMRs are unavailable, the VA's duty to 
assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  

For these reasons, the Board is apt to give the veteran the 
benefit-of-the-doubt with regard to occurrence of the in-
service injury, and the fact that he had right knee pain at 
the time he was discharged from military service.  The 
essential question then remains - whether his current right 
knee disability is at least as likely as not (a probability 
of 50 percent or greater) related to the in-service injury.

Competent medical evidence is required to establish a nexus 
between a current disability and military service.  See 
Espiritu v Derwinski, 2 Vet. App. 492, 494 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. 
App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); and 
Hasty v. Brown, 13 Vet. App. 230 (1999).  As a layman, the 
veteran, himself, is not qualified to provide a competent 
medical opinion etiologically linking his right knee 
disability to his service in the military that ended many 
years ago.  Id.  

Unfortunately, the only competent medical evidence on record 
is the opinion of the December 2000 examiner who indicated he 
did not believe the veteran's current right knee disability 
was related to his military service.  As mentioned 
previously, however, this opinion was based - at least in 
part - on the fact that X-rays had not revealed any 
degenerative changes or other abnormalities.  And as stated, 
the June 2002 MRI has since confirmed meniscus tears and 
chondromalacia.  So the Board believes this additional 
evidence warrants further consideration and another medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  If possible, have the VA physician 
who examined the veteran in December 2000 
submit an addendum to the report of that 
evaluation indicating whether, in light 
of any additional evidence since 
obtained, but especially the June 2002 
MRI, it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's right knee disability is 
related to the right knee injury 
he reportedly sustained while playing 
football during military service.  If, 
for whatever reason, it is not possible 
to have that same VA examiner comment 
further, then obtain a medical opinion 
from another doctor equally qualified to 
make this important determination.  
(Note:  if the latter situation arises, 
this may require having the veteran 
reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  

It is absolutely imperative that the VA 
examiner, whomever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand.  The examiner must note in the 
addendum that he or she has reviewed the 
claims file.  



2.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare an SSOC and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  


No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


